Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 12-15 are presented for examination.
Claims 12 and 14-15 are amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.

Response to Arguments
Regarding 35 U.S.C. 102 and 103 applicant’s arguments, see page 5 paragraphs 2 -  page 8 (all), filed June 17, 2022, with respect to claims 12-15 have been fully considered and but they are not persuasive.   

Regarding claim 12, the applicant first argued that, see page 4 paragraph 3 – page 9, “ … However, Applicant respectfully asserts that Yao fails to disclose or suggest the above- referenced limitation of amended independent claim 12. In this regard, cited paragraphs [0169]-[0174] 
of Yao merely discuss that the UE starts using the subframe configuration indicated in the TDD reconfiguration information from the #M subframe. That is, Yao only discloses that the UE starts using the subframe configuration indicated in the TDD reconfiguration information from a first subframe. However, Yao fails to disclose that the UE starts using symbol configuration indicated in the TDD reconfiguration information from a first symbol. In fact, Yao is merely concerned with subframe-based UL-DL configuration, but is silent with respect to symbol-based UL-DL configuration switching. Thus, Yao fails to disclose at least the above-referenced limitation of amended independent claim 12, as arranged. 
In view of the above, as Yao fails to disclose each and every limitation as arranged in amended independent claim 12, a rejection under AIA  35 U.S.C. § 102(a)(2) cannot be supported. Thus, amended independent claim 12 is patentable over Yao. Amended independent claims 14 and 15 contain substantially similar limitations and therefore are patentable over Yao for at least the same reasons. Accordingly, withdrawal of this rejection is respectfully requested.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 12, Yao discloses, a processor (see Fig.3, executing module 330 / a processor) that controls to perform a switching of symbol-based (UL-DL) configuration at a timing of a first DL symbol of the symbol-based UL-DL configuration indicated by update information of the symbol-based UL-DL configuration included in the RRC reconfiguration message after a given time passes from a reception of the RRC reconfiguration message (see para. 0085, 0099-0117, step S204, after receiving the TDD reconfiguration information, the UE immediately determines a time period {a time} of using the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information {update information of the UL-DL configuration}, and uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information within the time period {a time}; and, after receiving the TDD reconfiguration information, the UE immediately uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information, see also para. 0119-0121, from the time point of receiving the TDD reconfiguration information to the time point of receiving the new TDD reconfiguration information {a given time passes}, that is, after receiving the TDD reconfiguration information, the UE immediately uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information, see also para. 0157-0170 and per para. 0003, 0005, Table 1, for the LTE system, the subframes use the orthogonal frequency division multiplexing (OFDM) symbol as the basic unit, and each radio frame consists of 10 subframes, and in the current LTE TDD (referred to as TD-LTE) system, there are seven kinds of modes set for the uplink and downlink configuration of the TDD system, and each mode can be called a TDD uplink and downlink configuration identifier, as shown in the first column of Table 1. In Table 1, one radio frame comprises 10 subframes whose subframe numbers are respectively labeled as: 0, 1, 2, 3, 4, 5, 6, 7, 8 and 9, wherein, "D" denotes that the subframe is a downlink subframe; "U" denotes that the subframe is an uplink subframe; "S" denotes that the subframe is a special subframe, that is, the subframe comprises a downlink transmission portion, a guard interval, and an uplink transmission portion. For example, when the TDD uplink and downlink configuration identifier is 1, that is, it is the TDD uplink and downlink configuration 1: the #0, #4, #5 and #9 subframes in one radio frame are downlink subframes; the #1 and #6 subframes are specific subframes; the #2, #3, #7 and #8 subframes are uplink subframes, clearly Yao teaches a switching of symbol-based (UL-DL) configuration at a timing of a first DL symbol of the symbol-based UL-DL configuration indicated by update information of the symbol-based UL-DL configuration).

Regarding amended claim 12, the applicant second argued that, see page 7 paragraph 2 – page 9 paragraphs 1, “ … With respect to the Li reference, the Examiner contends that paragraph [0066] of Li discloses that first and second UEs 904, 906 may not transmit or receive device-to-device (D2D) communications on subframe 4 and may determine, based on the received D2D resource message 916, resources allocated for D2D transmissions within one or more uplink subframes in reconfigured UL-DL subframe configuration. The Examiner contends that paragraph [0066] of Li further discloses, in this configuration, that an offset between when the D2D resource message 916 (or other L1 signaling) is sent and when the D2D resources occur may be fixed (e.g., predetermined) or configurable based on network signaling. See Advisory Action, page 6. On this basis, the Examiner contends that Li continues to disclose the previous representation of the above-referenced limitation. 
However, Applicant respectfully asserts that Li fails to disclose or suggest at least the above-referenced limitation of amended independent claim 12. In this regard, cited paragraph [0066] of Li merely discusses the offset between when (i.e., in which subframe) the D2D resource message 916 (or other L1 signaling) is sent and when (i.e., in which subframe) the D2D resources occur may be fixed (e.g., predetermined) or configurable based on network signaling. However, Li fails to disclose in which symbol the D2D resource message 916 (or other L1 signaling) is sent, and in which symbol the D2D resources occurs. In fact, Li, similar to Yao, is merely concerned with subframe- based UL-DL configuration but is silent with respect to symbol-based UL-DL configuration switching. Thus, Li also fails to disclose the above-referenced limitation of amended independent claim 12, as arranged. 
In view of the above, as Li fails to disclose each and every limitation as arranged in amended independent claim 12, a rejection under AIA  35 U.S.C. § 102(a)(2) cannot be supported. Thus, amended independent claim 12 is patentable over Li. Amended independent claims 14 and 15 contain substantially similar limitations and therefore are patentable over Li for at least the same reasons. Accordingly, withdrawal of this rejection is respectfully requested.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 12, Li discloses, a processor (see Fig.6, Fig.9, controller/processor 659) that controls to perform a switching of symbol-based (UL-DL) configuration at a timing of a first DL symbol of the symbol-based UL-DL configuration indicated by update information of the symbol-based UL-DL configuration included in the RRC reconfiguration message after a given time passes from a reception of the RRC reconfiguration message (see Fig.9, para. 0063, because UL-DL subframe configuration 0 has 2 subframes (e.g., subframes 0, 5) allocated for downlink communication, the base station 902 determine that the current UL-DL subframe configuration does not support the anticipated downlink traffic. To adapt to the heavier downlink traffic, the base station 902 reconfigure/change the UL-DL configuration and select UL-DL configuration 1, for example. In UL-DL configuration 1, subframes 4, 9 have been converted from uplink to downlink use. Upon changing the UL-DL subframe configuration for at least one radio frame, the base station 902  transmit a configuration update message 914 to all UEs being served by the base station 902. In an aspect, the configuration update message 914 is broadcasted. In another aspect, the configuration update message 914 is indicate a new UL-DL subframe configuration selected by the base station 902 and be associated with one or more radio frames. In another aspect, the configuration update message 914  include an indicator (e.g., a configuration indicator) having two or more bits to indicate the subframe configuration (e.g., the two or more bits is used to indicate a number between 0-6), also since "the base station 902 determine that the current UL-DL subframe configuration does not support the anticipated downlink traffic" where this determination moment is a given time passes, see also Fig. 11, para. 0074-0079, referring to FIG. 9, the base station 902  transmit the D2D resource message 916 based on the reconfigured UL-DL subframe configuration. The D2D resource message 916 enables the first UE 904 to determine the D2D resources allocated for D2D transmissions based on the reconfigured UL-DL subframe configuration. In aspect, the D2D resource message 916 indicates the D2D resources allocated in uplink subframes 3 and 7. In another aspect, the D2D resource message 916 identifies a resource on which the D2D information message 918 will be transmitted (e.g., one or more symbols and associated subcarriers), and the D2D information message will indicate the D2D resources allocated in the uplink subframes 3, 7 based on configuration 1, see also para. 0039-0040, In LTE, for a normal cyclic prefix, a resource block contains 12 consecutive subcarriers in the frequency domain and 7 consecutive OFDM symbols in the time domain, for a total of 84 resource elements. For an extended cyclic prefix, a resource block contains 12 consecutive subcarriers in the frequency domain and 6 consecutive OFDM symbols in the time domain, for a total of 72 resource elements, and FIG. 9 illustrates a method of dynamically signaling a change in LTE-TDD configurations in the presence of D2D transmissions in a wireless network 900, clearly Li teaches a switching of symbol-based (UL-DL) configuration at a timing of a first DL symbol of the symbol-based UL-DL configuration indicated by update information of the symbol-based UL-DL configuration).

Regarding claim 13, the applicant argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ … Hwang fails to supply that which Yao lacks regarding the above referenced limitation. Cited paragraph [0046] of Hwang merely discusses that TDD configuration may change frequently (e.g., TDD configuration switch is 10 ms most frequently). However, Hwang fails to teach the TDD configuration may change at a timing of a first DL symbol of the TDD configuration. In addition, Hwang similar to Yao and Li, is merely concerned with subframe-based UL-DL configuration but is silent with respect to symbol-based UL-DL configuration switching. Thus, Hwang also fails to teach the above-referenced limitation of amended independent claim 12. Further, even assuming arguendo a skilled person were to combine the references in the manner suggested by the Examiner, the combination would still fail to render amended independent claim 12 obvious, because a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant's own disclosure as a guide.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a UE obtains configuration information from a base station in an adaptive TDD system. Each radio frame comprises a plurality of subframes, which are configured into two or more subframe sets. The UE receives a transmit power control (TPC) command in a downlink subframe. The UE determines a power control adjustment state for an uplink subframe i based on the TPC command. The power control adjustment state of subframe i is accumulated from a power control adjustment state of a previous uplink subframe j, where subframe i and subframe j belong to the same subframe set, see Hwang, paragraph 16.

	Regarding claim 13, Hwang discloses wherein a given time is a processing delay of 10 ms (see Fig.3, para. 0046, TDD configuration switch is 10 ms  / a processing delay of 10 ms).




Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao et al (US Pub. No.:2015/0208382).

As per claim 12,Yao disclose A terminal (see Fig.2, Fig.3, UE / a terminal)comprising: 
a receiver (see Fig.2, Fig.3, a receiving module 310 / a receiver) that receives a Radio Resource Control (RRC) reconfiguration message (see Fig.2, para. 0100-0105, step S202, the UE receives the TDD reconfiguration information sent by the network side and the network using a radio resource control (RRC) reconfiguration message to carry the TDD reconfiguration information); and 
a processor (see Fig.3, executing module 330 / a processor) that controls to perform a switching of symbol-based (UL-DL) configuration at a timing of a first DL symbol of the symbol-based UL-DL configuration indicated by update information of the symbol-based UL-DL configuration included in the RRC reconfiguration message after a given time passes from a reception of the RRC reconfiguration message (see para. 0085, 0099-0117, step S204, after receiving the TDD reconfiguration information, the UE immediately determines a time period {a time} of using the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information {update information of the UL-DL configuration}, and uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information within the time period {a time}; and, after receiving the TDD reconfiguration information, the UE immediately uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information, see also para. 0119-0121, from the time point of receiving the TDD reconfiguration information to the time point of receiving the new TDD reconfiguration information {a given time passes}, that is, after receiving the TDD reconfiguration information, the UE immediately uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information, see also para. 0157-0170 and per para. 0003, 0005, Table 1, for the LTE system, the subframes use the orthogonal frequency division multiplexing (OFDM) symbol as the basic unit, and each radio frame consists of 10 subframes, and in the current LTE TDD (referred to as TD-LTE) system, there are seven kinds of modes set for the uplink and downlink configuration of the TDD system, and each mode can be called a TDD uplink and downlink configuration identifier, as shown in the first column of Table 1. In Table 1, one radio frame comprises 10 subframes whose subframe numbers are respectively labeled as: 0, 1, 2, 3, 4, 5, 6, 7, 8 and 9, wherein, "D" denotes that the subframe is a downlink subframe; "U" denotes that the subframe is an uplink subframe; "S" denotes that the subframe is a special subframe, that is, the subframe comprises a downlink transmission portion, a guard interval, and an uplink transmission portion. For example, when the TDD uplink and downlink configuration identifier is 1, that is, it is the TDD uplink and downlink configuration 1: the #0, #4, #5 and #9 subframes in one radio frame are downlink subframes; the #1 and #6 subframes are specific subframes; the #2, #3, #7 and #8 subframes are uplink subframes, clearly Yao teaches a switching of symbol-based (UL-DL) configuration at a timing of a first DL symbol of the symbol-based UL-DL configuration indicated by update information of the symbol-based UL-DL configuration).

As per claim 14, claim 14 is rejected the same way as claim 12.

Yao disclose A system comprising a terminal (see Fig.2, Fig.3, Fig.9-10, UE / a terminal) and a base station (see Fig.9-10, eNB), wherein the terminal comprises: 
a receiver  (see Fig.2, Fig.3, a receiving module 310 / a receiver) that receives a Radio Resource Control (RRC) reconfiguration message (see Fig.2, para. 0100-0105, step S202, the UE receives the TDD reconfiguration information sent by the network side and the network using a radio resource control (RRC) reconfiguration message to carry the TDD reconfiguration information, see also Fig.9, step S902, Fig.10, para. 0186-0190, para. 0191-0200); and
a processor (see Fig.3, executing module 330 / a processor) that controls to perform a switching of symbol-based Uplink-Downlink (UL-DL) configuration at a timing of a first DL symbol of the symbol-based UL-DL configuration indicated by update information of the symbol-based UL-DL configuration included in the RRC reconfiguration message after a given time passes from a reception of the RRC reconfiguration message (see para. 0085, 0099-0117, step S204, after receiving the TDD reconfiguration information, the UE immediately determines a time period {a time} of using the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information {update information of the UL-DL configuration}, and uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information within the time period {a time}; and, after receiving the TDD reconfiguration information, the UE immediately uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information, see also para. 0119-0121, from the time point of receiving the TDD reconfiguration information to the time point of receiving the new TDD reconfiguration information {a given time passes}, that is, after receiving the TDD reconfiguration information, the UE immediately uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information, see also para. 0157-0170 and per para. 0003, 0005, Table 1, for the LTE system, the subframes use the orthogonal frequency division multiplexing (OFDM) symbol as the basic unit, and each radio frame consists of 10 subframes, and in the current LTE TDD (referred to as TD-LTE) system, there are seven kinds of modes set for the uplink and downlink configuration of the TDD system, and each mode can be called a TDD uplink and downlink configuration identifier, as shown in the first column of Table 1. In Table 1, one radio frame comprises 10 subframes whose subframe numbers are respectively labeled as: 0, 1, 2, 3, 4, 5, 6, 7, 8 and 9, wherein, "D" denotes that the subframe is a downlink subframe; "U" denotes that the subframe is an uplink subframe; "S" denotes that the subframe is a special subframe, that is, the subframe comprises a downlink transmission portion, a guard interval, and an uplink transmission portion. For example, when the TDD uplink and downlink configuration identifier is 1, that is, it is the TDD uplink and downlink configuration 1: the #0, #4, #5 and #9 subframes in one radio frame are downlink subframes; the #1 and #6 subframes are specific subframes; the #2, #3, #7 and #8 subframes are uplink subframes, clearly Yao teaches a switching of symbol-based (UL-DL) configuration at a timing of a first DL symbol of the symbol-based UL-DL configuration indicated by update information of the symbol-based UL-DL configuration), and 
the base station (see Fig.5-6, Fig.9-10, eNB) comprises: 
a transmitter (see Fig.5-6, sending module 620),that transmits the RRC reconfiguration message (see para. 0157, 0158, sending module 620, connected with the determining module 610 and configured to: send the TDD reconfiguration information to the user equipment (UE) with the TDD reconfiguration function in the local cell, wherein the TDD reconfiguration information indicates the TDD uplink and downlink configuration after the change, and the sending module 620 is configured to carry the TDD reconfiguration information in one of the following messages and send it to the UE in radio resource control (RRC) reconfiguration message and RRC message defined for the TDD reconfiguration information).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al (US Pub. No.:2015/0208382), and further in view of Hwang (US Pub. No.:2016/0044610).

As per claim 13, Yao disclose the user terminal according to claim 1.

Yao however does not explicitly disclose wherein the given time is a processing delay of 10 ms.

Hwang however disclose wherein a given time is a processing delay of 10 ms (see Fig.3, para. 0046, TDD configuration switch is 10 ms  / a processing delay of 10 ms).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a given time is a processing delay of 10 ms, as taught by Hwang, in the system of Yao, so that a UE obtains configuration information from a base station in an adaptive TDD system. Each radio frame comprises a plurality of subframes, which are configured into two or more subframe sets. The UE receives a transmit power control (TPC) command in a downlink subframe. The UE determines a power control adjustment state for an uplink subframe i based on the TPC command. The power control adjustment state of subframe i is accumulated from a power control adjustment state of a previous uplink subframe j, where subframe i and subframe j belong to the same subframe set, see Hwang, paragraph 16.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:
Claim(s) 12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US Pub. No.:2017/0013605).

As per claim 12, Li disclose A terminal (see Fig.6 UE 650/ a terminal)comprising: 
a receiver (see Fig.6, Fig.9, receiver 654RX / a receiver) that receives a Radio Resource Control (RRC) reconfiguration message (see Fig.9, para. 0063, a method of dynamically signaling a change in LTE-TDD configurations); and 
a processor (see Fig.6, Fig.9, controller/processor 659) that controls to perform a switching of symbol-based (UL-DL) configuration at a timing of a first DL symbol of the symbol-based UL-DL configuration indicated by update information of the symbol-based UL-DL configuration included in the RRC reconfiguration message after a given time passes from a reception of the RRC reconfiguration message (see Fig.9, para. 0063, because UL-DL subframe configuration 0 has 2 subframes (e.g., subframes 0, 5) allocated for downlink communication, the base station 902 determine that the current UL-DL subframe configuration does not support the anticipated downlink traffic. To adapt to the heavier downlink traffic, the base station 902 reconfigure/change the UL-DL configuration and select UL-DL configuration 1, for example. In UL-DL configuration 1, subframes 4, 9 have been converted from uplink to downlink use. Upon changing the UL-DL subframe configuration for at least one radio frame, the base station 902  transmit a configuration update message 914 to all UEs being served by the base station 902. In an aspect, the configuration update message 914 is broadcasted. In another aspect, the configuration update message 914 is indicate a new UL-DL subframe configuration selected by the base station 902 and be associated with one or more radio frames. In another aspect, the configuration update message 914  include an indicator (e.g., a configuration indicator) having two or more bits to indicate the subframe configuration (e.g., the two or more bits is used to indicate a number between 0-6), also since "the base station 902 determine that the current UL-DL subframe configuration does not support the anticipated downlink traffic" where this determination moment is a given time passes, see also Fig. 11, para. 0074-0079, referring to FIG. 9, the base station 902  transmit the D2D resource message 916 based on the reconfigured UL-DL subframe configuration. The D2D resource message 916 enables the first UE 904 to determine the D2D resources allocated for D2D transmissions based on the reconfigured UL-DL subframe configuration. In aspect, the D2D resource message 916 indicates the D2D resources allocated in uplink subframes 3 and 7. In another aspect, the D2D resource message 916 identifies a resource on which the D2D information message 918 will be transmitted (e.g., one or more symbols and associated subcarriers), and the D2D information message will indicate the D2D resources allocated in the uplink subframes 3, 7 based on configuration 1, see also para. 0039-0040, In LTE, for a normal cyclic prefix, a resource block contains 12 consecutive subcarriers in the frequency domain and 7 consecutive OFDM symbols in the time domain, for a total of 84 resource elements. For an extended cyclic prefix, a resource block contains 12 consecutive subcarriers in the frequency domain and 6 consecutive OFDM symbols in the time domain, for a total of 72 resource elements, and FIG. 9 illustrates a method of dynamically signaling a change in LTE-TDD configurations in the presence of D2D transmissions in a wireless network 900, clearly Li teaches a switching of symbol-based (UL-DL) configuration at a timing of a first DL symbol of the symbol-based UL-DL configuration indicated by update information of the symbol-based UL-DL configuration).

As per claim 14, claim 14 is rejected the same way as claim 12.
As per claim 15, claim 15 is rejected the same way as claim 12.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Third rejections in view of IDS filed 5/13/2022

Claims 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over  JP 2015-524221A (D1), and further in view of W02014/188811 (D2).


As per claim 11, JP 2015-524221A discloses (see paragraphs [0032], [0035] to [0044]) describes a method of reconfiguring a TDD uplink/ downlink configuration (corresponding to the symbol-based "UL-DL configuration" of the present application). The UE receives TDD reconfiguration information (corresponding to "update information of the symbol-based UL--DL structure" in the present application) from the network side, and the information is included in the RRC reconfiguration message (corresponding to the symbol-based "upper layer signaling'' in the present application) : After the UE receives the TDD reconfiguration information (corresponding to the "timing when the update information has been received", the wireless frame number and the subframe number indicated by the received TDD reconfiguration information is a "system frame number" ; and the system frame number is set to a first value). Tt corresponds to the timing when the subframe number is the second value, and describes the use of the TDD uplink/ downlink configuration indicated by the TDD reconfiguration information (corresponding to the "switching" in the present application).

D1 however does not explicitly disclose the "timing to transmit a completion notice to the RRC reconfiguration";

W02014/188811 teaches (see paragraphs [0161] and [0162]), the UE receives RRC signaling instructing the eNode TDD configuration. The UE transmits a response to the RRC signaling (corresponding to the "timing to transmit a completion notice to the RRC reconfiguration", and it is described that at the reconfiguration point, the TDD configuration is changed to change the TDD configuration. 

Therefore, it could have been easily conceived by a person skilled in the art to apply the technique described in the cited document 2 in the invention described in the cited document to use the TDD uplink/ downlink configuration lo which the message output is instructed after the UE responds to the RRC reconfiguration message.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mizusawa (US Pub. No.: 2016/0113037) – see Fig.12, para. 0157-0163, “Referring to FIG. 12, for example, the TDD configuration 0 is set up to the radio frame #5. Then, the new TDD configuration 1 is set at a time (the reconfiguration point) between the radio frame #5 and the radio frame #6. However, the SIB1 including the information of the TDD configuration is updated at time intervals of the order of several hundred millisecond (ms), and therefore the previously set TDD configuration (i.e., the TDD configuration 0) can be announced within a period at or after the reconfiguration point. Further, timing for acquiring the announced SIB1 information is different, depending on the UE. Thereby, when the newly set TDD configuration is acquired from the SIB1, the delay from the reconfiguration point to the time at which the UE acquires the newly set TDD configuration is a delay of the order of several hundred millisecond”.
Cho (US Pub. No.:2018/0020431) – see Fig.3, para. 0082-0088, “The number of OFDM symbols included within one slot may be different depending on the configuration of a cyclic prefix. The CP has an extended CP and a normal CP. For example, if an OFDM symbol includes normal CPs, the number of OFDM symbols included within one slot may be 7. If an OFDM symbol includes extended CPs, the number of OFDM symbols included within one slot becomes smaller than that for the normal CP case since the length of a single OFDM is increased. In the case of extended CP, for example, the number of OFDM symbols included within one slot may be 6”.
Zhou (US Pub. No.:2019/0207662) – see para. 0338, “Wireless devices may perform uplink beam sweeps to access a cell. For a single beam, a base station may configure time-repetition transmission within one SS block. This time-repetition may comprise, for example, one or more of a primary synchronization signal (PSS), a secondary synchronization signal (SSS), or a physical broadcast channel (PBCH). These signals may be in a wide beam. In a multi-beam example, a base station may configure one or more of these signals and physical channels, such as in an SS block, in multiple beams. A wireless device identify, from an SS block, an OFDM symbol index, a slot index in a radio frame, and a radio frame number from an SS block.”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469